 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   DWAIN LAMMEY,                            Case № 2:18-cv-10017-ODW (GJSx)
12        Plaintiff,                          JUDGMENT
13        v.
14   STARBUCKS CORPORATION, a
15
     Washington Corporation; and Does 1-10,

16        Defendants,

17
18
19
20
21
22
23
24
25
26
27
28
 1                                      JUDGMENT
 2         In accordance with the Court’s Order Granting Defendant’s Motion for Summary
 3   Judgment and Denying Plaintiff’s Motion for Summary Judgment, (ECF No. 55), it is
 4   hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor
 5   of Defendant Starbucks Corporation on all of Plaintiff Dwain Lammey’s claims in this
 6   action.
 7         All dates and deadlines in this action are VACATED, and the Clerk of the Court
 8   shall close this case.
 9
10         IT IS SO ORDERED.
11
12         April 27, 2021              ____________________________________
13                                              OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
